Court of Appeals
of the State of Georgia

                                            ATLANTA,____________________
                                                     June 07, 2022

The Court of Appeals hereby passes the following order:

A22E0060. MICHEL-WIGGINS v. COLLEGE SQUARE APARTMENTS.

        Appellant appeals from the trial court’s June 3, 2022 order granting a writ of
possession for failure to timely pay all rent into the trial court’s registry. Appellant
has filed an emergency motion pursuant to Court of Appeals Rule 40 (b), seeking a
stay.
        Under Court of Appeals Rule 40 (b), we may issue emergency orders to
“preserve jurisdiction of an appeal or to prevent the contested issue from becoming
moot.” Our power to issue emergency orders “shall be exercised sparingly.”1 We have
reviewed the limited materials submitted in connection with this motion, and find that
the Appellant has failed to establish that the exercise of our emergency powers is
merited. We thus decline to exercise our limited powers under Rule 40 (b) in this
case. The emergency motion is hereby DENIED.

                                            Court of Appeals of the State of Georgia
                                                   Clerk’s Office, Atlanta,____________________
                                                                             06/07/2022
                                                   I certify that the above is a true extract from
                                            the minutes of the Court of Appeals of Georgia.
                                                    Witness my signature and the seal of said court
                                            hereto affixed the day and year last above written.


                                                                                           , Clerk.




        1
            Court of Appeals Rule 40 (b).